 

Exhibit 10.5

ARCBEST CORPORATION

RESTRICTED STOCK UNIT AWARD AGREEMENT

(Employees)

 

 

 

Participant:

First Name MI Last Name

Grant Date:

[   ]

Award Number:

[   ]

Restricted Stock Units Awarded:

[   ]

 

This Restricted Stock Unit Award Agreement (this “Agreement”) is dated as of this [   ] day
of [   ] [   ] (the “Grant Date”), and is between ArcBest Corporation (the
“Company”) and [First Name/MI//Last Name] (“Participant”).

 

WHEREAS, the Company, by action of the Board and approval of its shareholders
established the ArcBest Corporation Ownership Incentive Plan (the “Plan”);

 

WHEREAS, Participant is employed by the Company or a Subsidiary and the Company
desires to encourage Participant to own Common Stock for the purposes stated in
Section 1 of the Plan;

 

WHEREAS, Participant and the Company have entered into this Agreement to govern
the terms of the Restricted Stock Unit Award (as defined below) granted to
Participant by the Company.

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:

 

1.



Definitions

 

Defined terms in the Plan shall have the same meaning in this Agreement, except
where the context otherwise requires.

 

2.



Grant of Restricted Stock Units

 

On the Grant Date, the Company hereby grants to Participant an Award of [      ]
Restricted Stock Units (the “Award”) in accordance with Section 9 of the Plan
and subject to the conditions set forth in this Agreement and the Plan (as
amended from time to time). Each Restricted Stock Unit subject to the Award
represents the right to receive one Share (as adjusted from time to time
pursuant to Paragraph 13 hereof and/or Section 13 of the Plan) upon the terms
and subject to the conditions (including the vesting conditions) set forth in
this Agreement and the Plan. By accepting the Award, Participant irrevocably
agrees on behalf of Participant and Participant’s successors and permitted
assigns to all of the terms and conditions of the Award as set forth in or
pursuant to this Agreement and the Plan (as such Plan may be amended from time
to time).

 

In addition, Participant consents to receive documents from the Company and any
plan administrator by means of electronic delivery, provided that such delivery
complies with applicable law, including, without limitation, documents pursuant
or relating to any equity award granted to you under the Plan or any other
current or future equity or other benefit plan of the Company (the “Company’s
Equity Plans”). This consent shall be effective for the entire time that you are
a participant in a Company Equity Plan.



 



 

Exhibit 10.5

 

3.



Vesting; Payment

 

(a)The Award shall not be vested as of the Grant Date and shall be forfeitable
unless and until otherwise vested pursuant to the terms of this Agreement. After
the Grant Date, provided that Participant remains continuously employed by the
Company through the fourth anniversary of the Grant Date (the “Normal Vesting
Date”), the Award shall become vested with respect to 100% of the Restricted
Stock Units on such Normal Vesting Date. In addition, prior to the Normal
Vesting Date:

 

(i)the Award shall become vested with respect to 100% of the Restricted Stock
Units on the date Participant first satisfies the requirements for Normal
Retirement, as defined below, whether or not his actual retirement or separation
from service has occurred on that date, and

 

(ii)on the first date on or after the first anniversary of the Grant Date on
which Participant satisfies the requirements for Early Retirement, as defined
below, whether or not actual retirement or separation from service has occurred
on that date, the Award shall become vested with respect to the number of the
Restricted Stock Units subject to the Award multiplied by a fraction, (A) the
numerator of which is equal to the number of full months between such date and
the Grant Date, and (B) the denominator of which is 48, and the Award shall
continue to vest on the fifteenth day of each subsequent month with respect to
an additional one-forty-eighth of the number of the Restricted Stock Units
subject to the Award until the first day of the month in which the Normal
Vesting Date occurs. In the month that the Normal Vesting Date occurs, all Units
not previously vested shall become vested on the date of the month that
corresponds to the Grant Date.

 

For purposes of this Agreement, the term “Normal Retirement” shall mean
Participant’s retirement from active employment by or service with the Company
or any Subsidiary on or after age 65.

 

For purposes of this Agreement, the term “Early Retirement” shall mean
Participant’s retirement from active employment by or service with the Company
or any Subsidiary on or after age 55 or greater, so long as Participant has, as
of the date of such retirement, at least 10 years of service with the Company or
any Subsidiary.

 

Restricted Stock Units that have vested and are no longer subject to a
substantial risk of forfeiture are referred to herein as “Vested Units.”
Restricted Stock Units that are not vested and generally remain subject to
forfeiture are referred to herein as “Unvested Units.”

 

(b)The vesting period of the Award set forth in Paragraph 3(a) may be adjusted
by the Compensation Committee (“Committee”) to reflect the decreased level of
employment during any period in which Participant is on an approved leave of
absence or is employed on a less than full time basis. Notwithstanding anything
to the contrary in this Paragraph 3, the Award shall be subject to earlier
acceleration of vesting and/or forfeiture and transfer as provided in this
Agreement and the Plan. In no event may any adjustment under this paragraph
delay the Settlement Date for any Award beyond the Normal Vesting Date or
Separation of Service if earlier.

 

(c)Subject to Paragraph 3(d) below, on the Normal Vesting Date, or, if earlier,
the date Participant’s employment with the Company terminates on or after he
satisfied the requirements for accelerated vesting by virtue of qualifying for
Normal Retirement or Early Retirement, other than

 



 

Exhibit 10.5

any termination for Cause (as defined below), Participant shall be entitled to
receive one Share (subject to adjustment under Paragraph 13 hereof and/or
Section 13 of the Plan) for each Vested Unit in accordance with the terms and
provisions of this Agreement and the Plan. The Company will transfer such Shares
to Participant or Participant’s designee subject to (i) Participant’s
satisfaction of any required tax withholding obligations as set forth in
Paragraph 6 and (ii) the restrictions, if any, imposed by the Company pursuant
to Paragraph 14(f) or otherwise pursuant to the terms and conditions of the Plan
and this Agreement.

 

(d)The date upon which Shares are to be issued under Paragraph 3(c) is referred
to as the “Settlement Date.” The issuance of the Shares hereunder may be
effected by the issuance of a stock certificate, recording shares on the stock
records of the Company or by crediting shares in an account established on the
Participant’s behalf with a brokerage firm or other custodian, in each case as
determined by the Company. Fractional shares will not be issued pursuant to the
Award.

 

Notwithstanding the above, prior to a Change in Control (i) for administrative
or other reasons, the Company may from time to time temporarily suspend the
issuance of Shares in respect of earned Vested Units, (ii) the Company shall not
be obligated to deliver any Shares during any period when the Company determines
that the delivery of Shares hereunder would violate any federal, state or other
applicable laws, and (iii) the date on which shares are issued hereunder may
include a delay in order to provide the Company such time as it determines
appropriate to address tax withholding and other administrative matters. Any
delay pursuant to 3(d)(ii) shall only be until such time that the Company
determines that the delivery of shares would no longer violate any federal,
state or other applicable law. Notwithstanding the delay for administrative or
other reasons provided for in clauses (i) and (iii) above, in no event will such
issuance of shares be delayed beyond the later of the end of the calendar year
or the 15th day of the third month after the month in which the Settlement Date
occurs, or such other time as permitted under Section 409A of the Code and the
regulations thereunder without the imposition of any additional taxes under
Section 409A of the Code.

 

Notwithstanding any other provision of the Plan or this Agreement, the Plan and
this Agreement shall be construed or deemed to be amended as necessary to comply
with the requirements of Section 409A of the Code to avoid the imposition of any
additional or accelerated taxes or other penalties under Section 409A of the
Code. The Committee, in its sole discretion, shall determine the requirements of
Section 409A of the Code applicable to the Plan, and this Agreement and shall
interpret the terms of the Plan and this Agreement consistently therewith. Under
no circumstances, however, shall the Company have any liability under the Plan
or this Agreement for any taxes, penalties or interest due on amounts paid or
payable pursuant to the Plan or this Agreement, including any taxes, penalties
or interest imposed under Section 409A of the Code.

 

4.



Status of Participant

 

Participant shall have no rights as a stockholder (including, without
limitation, any voting rights with respect to the Shares subject to the Award
and, except to the extent the Award is adjusted pursuant to Paragraph 13 hereof
and/or Section 13 of the Plan, the right to receive any payments with respect to
dividends or other distributions paid with respect to the Shares subject to this
Award) with respect to either the Restricted Stock Units granted hereunder or
the Shares underlying the Restricted Stock Units, unless and until such Shares
are issued in respect of Vested Units, and then only to the extent of such
issued Shares.



 



 

Exhibit 10.5

5.



Effect of Termination of Employment; Change in Control

 

(a)General. Except as provided in Paragraphs 5(c) or (d), upon a termination of
Participant’s employment with the Company or any Subsidiary for any reason, the
Unvested Units shall be forfeited by Participant and cancelled and surrendered
to the Company without payment of any consideration to Participant.

 

(b)Cause. Upon a termination of Participant’s employment with the Company or any
Subsidiary for Cause (as defined below), all Vested Units and Unvested Units
shall be forfeited by Participant and cancelled and surrendered to the Company
without payment of any consideration to Participant.

 

(c)Death; Disability. Upon a termination of Participant’s employment with the
Company or any Subsidiary by reason of Participant’s death or Disability all
Unvested Units shall vest as of the date of such termination of service and be
issued as soon as administratively possible. For the purposes of this Agreement,
the term “Disability” shall mean a condition under which Participant either (i)
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, or (ii) is, by reason of any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.

 

(d)Change in Control. Upon a termination of Participant’s employment with the
Company or any Subsidiary by the Company or any Subsidiary without Cause (as
defined below) or by Participant for Good Reason (as defined below), in either
case, within the 24-month period immediately following a Change in Control, all
Unvested Units shall vest as of the date of such termination of employment and
be issued as soon as administratively possible. For purposes of this Agreement,
the term “Cause” shall mean (i) Participant’s gross misconduct or fraud in the
performance of Participant’s duties to the Company or any Subsidiary; (ii)
Participant’s conviction or guilty plea or plea of nolo contendere with respect
to any felony or act of moral turpitude; (iii) Participant’s engaging in any
material act of theft or material misappropriation of Company property or (iv)
Participant’s breach of the Company’s Code of Conduct as such code may be
revised from time to time. For purposes of this Agreement, the term “Good
Reason” shall mean (i) any material and adverse diminution in Participant’s
title, duties, or responsibilities; (ii) a reduction in Participant’s base
salary or employee benefits (including reducing Participant’s level of
participation or target bonus award opportunity in the Company’s incentive
compensation plans) or (iii) a relocation of Participant’s principal place of
employment of more than 50 miles without the prior consent of Participant.

 

(e)Specified Employees. Notwithstanding anything in this Agreement to the
contrary, with respect to any amounts that the Company determines to be deferred
compensation within the meaning of Section 409A of the Code, if the Company
determines that as of the Settlement Date

 

Participant is a “specified employee” (as such term is defined under Section
409A of the Code), any such Shares to be issued to Participant on a Settlement
Date that occurs by reason of Participant’s

 



 

Exhibit 10.5

termination of employment with the Company other by reason of Participant’s
death or Disability will not be issued to Participant until the date that is six
months following the Settlement Date (or such earlier time permitted under
Section 409A of the Code without the imposition of any accelerated or additional
taxes under Section 409A of the Code).

 

6.



Withholding and Disposition of Shares

 

(a)Generally. Participant is liable and responsible for all taxes owed in
connection with the Award, regardless of any action the Company takes with
respect to any tax withholding obligations that arise in connection with the
Award. The Company does not make any representation or undertaking regarding the
treatment of any tax withholding in connection with the grant or vesting of the
Award or the subsequent sale of Shares issuable pursuant to the Award. The
Company does not commit and is under no obligation to structure the Award to
reduce or eliminate Participant’s tax liability.

 

(b)Payment of Withholding Taxes. Prior to any event in connection with the Award
that the Company determines may result in any domestic or foreign minimum
statutory tax withholding obligation (i.e. federal, state, OASDI and HI and/or
local) (the “Tax Withholding Obligation”), Participant is required to arrange
for the satisfaction of the amount of such Tax Withholding Obligation in a
manner acceptable to the Company. Participant and the Company agree that tax
withholding required as a result of periodic vesting will be handled at the
Company’s option by payroll deduction or such other means as the Company may
establish or permit.

 

(i)By Withholding Shares. Unless Participant elects to satisfy the Tax
Withholding Obligation by an alternative means in accordance with Paragraph
6(b)(ii), that occurs at the Settlement Date, Participant’s acceptance of this
Award constitutes Participant’s instruction and authorization to the Company to
withhold on Participant’s behalf the number of Shares from those Shares issuable
to Participant as a result of the occurrence of a Settlement Date as the Company
determines to be sufficient to satisfy the Tax Withholding Obligation.

 

(ii)By Other Payment. At any time not less than five (5) business days before
any Tax Withholding Obligation arising as a result of the Settlement Date,
Participant may notify the Company of Participant’s election to pay
Participant’s Tax Withholding Obligation by wire transfer, cashier’s check or
other means permitted by the Company. In such case, Participant shall satisfy
his or her tax withholding obligation by paying to the Company on such date as
it shall specify an amount that the Company determines is sufficient to satisfy
the expected Tax Withholding Obligation by (i) wire transfer to such account as
the Company may direct, (ii) delivery of a cashier’s check payable to the
Company, Attn: Executive Benefits, at the address set forth in Paragraph 14(a),
or such other address as the Company may from time to time direct, or (iii) such
other means as the Company may establish or permit. Participant agrees and
acknowledges that prior to the date the Tax Withholding Obligation arises, the
Company will be required to estimate the amount of the Tax Withholding
Obligation and accordingly may require the amount paid to the Company under this
Paragraph 6(b)(ii) to be more than the minimum amount that may actually be due
and that, if Participant has not delivered payment of a sufficient amount to the
Company to satisfy the Tax Withholding Obligation (regardless of whether as a
result of the Company underestimating the required payment or Participant
failing to timely make the required payment), the additional Tax Withholding
Obligation amounts shall be satisfied in the manner specified in Paragraph
6(b)(i).

 



 



 

Exhibit 10.5

7.



Excess Parachute Payments

 

Notwithstanding anything in this Agreement to the contrary, if any of the
payments in respect of this Award, together with any other payments to which
Participant has the right to receive from the Company or any purchaser,
successor, or assign, would constitute an “excess parachute payment” (as defined
in Code Section 280G), a best-of-net calculation will be performed to determine
whether change in control benefits due to the Participant should be reduced (so
no excise tax will be imposed under 280G) or should be paid in full (with any
excise tax to be paid in full by the Participant, with any such reduction first
applied to payments pursuant to any Deferred Salary Agreement to which
Participant is a party, then to payments pursuant to the 2012 Change in Control
Plan, if applicable, and then to Awards of Restricted Stock Units under the
Plan.

 

8.



Plan Controls

 

The terms of this Agreement are governed by the terms of the Plan, as it exists
on the Grant Date and as the Plan is amended from time to time. In the event of
any conflict between the provisions of this Agreement and the provisions of the
Plan, the terms of the Plan shall control, except as expressly stated otherwise
in this Agreement. The term “Section” generally refers to provisions within the
Plan; provided, however, the term “Paragraph” shall refer to a provision of this
Agreement.

 

9.



Limitation on Rights; No Right to Future Grants; Extraordinary Item

 

By entering into this Agreement and accepting the Award, Participant
acknowledges that:

(a) Participant’s participation in the Plan is voluntary; (b) the value of the
Award is an extraordinary item which is outside the scope of any employment
contract with Participant; (c) the Award is not part of normal or expected
compensation for any purpose, including without limitation for calculating any
benefits, severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments, and Participant will not be entitled to compensation or
damages as a consequence of Participant’s forfeiture as provided for in the Plan
or this Agreement of any unvested portion of the Award for any reason; and (d)
in the event that Participant is not a direct employee of Company, the grant of
the Award will not be interpreted to form an employment relationship with the
Company or any Subsidiary and the grant of the Award will not be interpreted to
form an employment contract with Participant’s employer, the Company or any
Subsidiary. The Company shall be under no obligation whatsoever to advise
Participant of the existence, maturity or termination of any of Participant’s
rights hereunder and Participant shall be responsible for familiarizing himself
or herself with all matters contained herein and in the Plan which may affect
any of Participant’s rights or privileges hereunder.

 

10.



Committee Authority

 

Any question concerning the interpretation of this Agreement or the Plan, any
adjustments required to be made under the Plan, and any controversy that may
arise under the Plan or this

 

Agreement shall be determined by the Committee in its sole and absolute
discretion. Such decision by the Committee shall be final and binding.

 

11.



Transfer Restrictions

 

(a)General Restrictions. Any sale, transfer, assignment, encumbrance, pledge,

 



 

Exhibit 10.5

hypothecation, conveyance in trust, gift, transfer by bequest, devise or
descent, or other transfer or disposition of any kind, whether voluntary or by
operation of law, directly or indirectly, of (i) Unvested Units, (ii) Vested
Units prior to the Settlement Date, or (iii) Shares subject to such Unvested
Units or Vested Units shall be strictly prohibited and void; provided, however,
Participant may assign or transfer the Award to the extent permitted under the
Plan, provided that the Award shall be subject to all the terms and conditions
of the Plan, this Agreement and any other terms required by the Committee as a
condition to such transfer.

 

(b)Transfers by Covered Persons. If Participant is a “Covered Person” as defined
in the ArcBest Corporation Stock Ownership Policy for Directors and Executives
(the “Policy”) as amended from time to time, Participant agrees that he or she
shall not sell or otherwise dispose or transfer any shares from this Award or
any other Award except to the extent permitted by the Policy.

 

12.



Recoupment, Suspension or Termination of Award

 

Pursuant to Section 15 of the Plan, if at any time prior to Participant’s
receipt of Shares pursuant to the Award an Authorized Officer reasonably
believes that Participant may have committed an Act of Misconduct (as defined
below), the Authorized Officer, the Committee or the Board may suspend
Participant’s rights to vest in any Restricted Stock Units, and/or to receive
payment for or receive Shares in settlement of Vested Units pending a
determination of whether an Act of Misconduct has been committed. Further, in
such event, except as otherwise provided by the Committee, (i) neither
Participant nor Participant’s estate nor transferee will be entitled to vest in
or have the restrictions on Unvested Units lapse, or otherwise receive payment
or Shares in respect of Vested Units and (ii) Participant will forfeit all
undelivered Vested and Unvested Units. In making such determination, the
Committee or an Authorized Officer shall give Participant an opportunity to
appear and present evidence on his or her behalf at a hearing before the
Committee or an opportunity to submit written comments, documents, information
and arguments to be considered by the Committee. Any dispute by Participant or
other person as to the determination of the Committee must be resolved pursuant
to Paragraph 14(j).

 

Further, except as otherwise provided by applicable law and in accordance with
the ArcBest Recoupment of Incentive Compensation Policy adopted by the Board of
Directors of the Company, Participant agrees that the Company may reduce or
offset any payment due to Participant from the Company under this Agreement to
recoup the repayment obligation set forth in this Section 12, and by accepting
the grant of this Award, Participant consents to such reduction or offset. Such
reduction or offset will be applicable to any Award granted, awarded, vested,
made or earned during the three full fiscal years immediately prior to the
fiscal year in which the Participant is found to have committed an Act of
Misconduct.

 

For purposes of this Agreement, an “Act of Misconduct” means the Participant
(i) has committed an act of (a) gross misconduct or fraud in the performance of
Participant’s duties to the Company or any Subsidiary, (b) embezzlement, fraud,
or dishonesty, (c) material theft or misappropriation of Company or Subsidiary
property, (d) nonpayment of any obligation owed to the Company or any
Subsidiary, (e) breach of fiduciary duty, (f) violation of Company ethics policy
or code of conduct, or (g) deliberate disregard of Company or Subsidiary rules;
(ii) is convicted of or enters a guilty plea or plea of nolo contendere with
regard to any felony or act of moral turpitude; (iii) makes an unauthorized
disclosure of any Company or Subsidiary trade secret or confidential
information; (iv) solicits any employee or service provider to leave the employ
or cease providing

 



 

Exhibit 10.5

services to the Company or any Subsidiary; (v) breaches any intellectual
property or assignment of inventions covenant; (vi) engages in any conduct
constituting unfair competition or breaches any noncompetition agreement;
(vii) induces any Company or Subsidiary customer to breach a contract with the
Company or any Subsidiary or to cease doing business with the Company or any
Subsidiary; or (viii) induces any principal for whom the Company or any
Subsidiary acts as agent to terminate such agency relationship.

 

13.



Adjustment of and Changes in the Stock

 

In the event that the number of Shares increases or decreases through a
reorganization, reclassification, combination of shares, stock split, reverse
stock split, spin-off, dividend (other than regular, quarterly cash dividends),
or otherwise, the Committee shall equitably adjust the number of Shares subject
to this Award to reflect such increase or decrease.

 

14.



General Provisions

 

(a)Notices. Whenever any notice is required or permitted hereunder, such notice
must be in writing and delivered in person or by mail (to the address set forth
below if notice is being delivered to the Company) or electronically. Any notice
delivered in person or by mail shall be deemed to be delivered on the date on
which it is personally delivered, or, whether actually received or not, on the
third business day after it is deposited in the United States mail, certified or
registered, postage prepaid, addressed to the person who is to receive it at the
address that such person has theretofore specified by written notice delivered
in accordance herewith. Any notice given by the Company to Participant directed
to Participant at Participant’s address on file with the Company shall be
effective to bind Participant and any other person who shall have acquired
rights under this Agreement. The Company or Participant may change, by written
notice to the other, the address previously specified for receiving notices.
Notices delivered to the Company in person or by mail shall be addressed as
follows:

 

 

 

Company:

ArcBest Corporation

 

Attn: Manager, Compensation and Executive Benefits

 

P.O. Box 10048

 

Fort Smith, AR 72917-0048

 

Fax: (479) 494-6770

 

(b)No Waiver. No waiver of any provision of this Agreement will be valid unless
in writing and signed by the person against whom such waiver is sought to be
enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

 

(c)Undertaking. Participant hereby agrees to take whatever additional action and
execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either Participant or the Award pursuant to the express
provisions of this Agreement.

 

(d)Entire Contract. This Agreement and the Plan constitute the entire contract
between the parties hereto with regard to the subject matter hereof. This
Agreement is made pursuant to the provisions of the Plan and will in all
respects be construed in conformity with the express terms and

 



 

Exhibit 10.5

provisions of the Plan.

 

(e)Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
Participant and Participant’s legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person will have become a party to this Agreement and agreed in writing to
join herein and be bound by the terms and conditions hereof.

 

(f)Securities Law Compliance. The Company may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales by Participant or other subsequent transfers by
Participant of any Shares issued as a result of or under this Award, including
without limitation (i) restrictions under an insider trading policy, (ii)
restrictions that may be necessary in the absence of an effective registration
statement under the Securities Act of 1933, as amended, covering the Award
and/or the Shares underlying the Award and (iii) restrictions as to the use of a
specified brokerage firm or other agent for such resales or other transfers. Any
sale of the Shares must also comply with other applicable laws and regulations
governing the sale of such shares.

 

(g)Information Confidential. As partial consideration for the granting of the
Award, Participant agrees that he or she will keep confidential all information
and knowledge that Participant has relating to the manner and amount of his or
her participation in the Plan; provided, however, that such information may be
disclosed as required by law and may be given in confidence to Participant’s
spouse, tax and financial advisors, or to a financial institution to the extent
that such information is necessary to secure a loan. Nothing in this Agreement
will prevent Participant from: (A) making a good faith report of possible
violations of applicable law to any governmental agency or entity or (B) making
disclosures that are protected under the whistleblower provisions of applicable
law. For the avoidance of doubt, nothing herein shall prevent Participant from
making a disclosure that: (1) is made in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney; and
solely for the purpose of reporting or investigating a suspected violation of
law; or (2) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Further, an individual who files
a lawsuit for retaliation by an employer of reporting a suspected violation of
law may make disclosures without violating this Section 14(g) to the attorney of
the individual and use such information in the court proceeding.

 

(h)Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to any awards granted under the Plan by electronic
means or to request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company, and such consent shall
remain in effect throughout Participant’s term of employment or service with the
Company and thereafter until withdrawn in writing by Participant.

 

(i)Governing Law. Except as may otherwise be provided in the Plan, the
provisions of this Agreement shall be governed by the laws of the State of
Delaware, without giving effect to principles of conflicts of law.

 



 



 

Exhibit 10.5

(j)Arbitration of Disputes. Pursuant to Section 22 of the Plan, Participant
hereby agrees as follows:

 

(i)If Participant or Participant’s transferee wishes to challenge any action of
the Committee or the Plan Administrator, the person may do so only by submitting
to binding arbitration with respect to such decision. The review by the
arbitrator will be limited to determining whether Participant or Participant’s
transferee has proven that the Committee’s decision was arbitrary or capricious.
This arbitration will be the sole and exclusive review permitted of the
Committee’s decision. Participant explicitly waives any right to judicial
review.

 

(ii)Notice of demand for arbitration will be made in writing to the Committee
within thirty (30) days after written notice to Participant of the applicable
decision by the Committee. The arbitrator will be selected by mutual agreement
of the Committee and Participant. If the Committee and Participant are unable to
agree on an arbitrator, the arbitrator will be selected by the American
Arbitration Association. The arbitrator, no matter how selected, must be neutral
within the meaning of the Commercial Rules of Dispute Resolution of the American
Arbitration Association. The arbitrator will administer and conduct the
arbitration pursuant to the Commercial Rules of Dispute Resolution of the
American Arbitration Association. Each side will bear its own fees and expenses,
including its own attorney’s fees, and each side will bear one half of the
arbitrator’s fees and expenses; provided, however, that the arbitrator will have
the discretion to award the prevailing party its fees and expenses. The
arbitrator will have no authority to award exemplary, punitive, special,
indirect, consequential, or other extra contractual damages. The decision of the
arbitrator on the issue(s) presented for arbitration will be final and
conclusive and any court of competent jurisdiction may enforce it.

 

(k)Section 409A of the Code. This Award is intended to comply, to the extent
applicable, with the distribution and other requirements of Section 409A of the
Code and, as such, shall be interpreted in a manner consistent therewith.
Notwithstanding anything herein or in the Plan to the contrary, the Company may,
in its sole discretion, amend this Award (which amendment shall be effective
upon its adoption or at such other time designated by the Company) as may be
necessary to avoid the imposition of the additional tax under Section 409A of
the Code or otherwise comply with Section 409A and the regulations thereunder;
provided, however, that any such amendment shall be implemented in such a manner
as to preserve, to the greatest extent possible, the terms and conditions of
this Award as in existence immediately prior to any such amendment.

 

(l)Board Policies and Guidelines. Participant acknowledges that this Award is
subject to certain policies and guidelines as may be from time to time enacted
by the Board of Directors of the Company including the ArcBest Recoupment of
Incentive Compensation Policy adopted by the Board of Directors of the Company.

 

 



 



 

Exhibit 10.5

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

 

 

 

 

ARCBEST CORPORATION

 

 

 

By:

 

 

 

Judy R. McReynolds

 

 

Chairman, President and CEO

 

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

 

 

[First Name/MI/Last Name]

 

 

11

